Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . .   The Amendment after the Final rejection on 9/10/2021 will be entered; the Final objection has been withdrawn.
    
  		         Reasons of Allowance	


The Status of Claims

Claims 1-5, 18-20 and 32 are pending. 
Claims 1-5, 18-20 and 32 are allowed 

I. The following is an examiner's statement of reasons for allowance:
		
The objection of  the specification is withdrawn due to the modification.
The objection of Claims 4 is withdrawn due to the modification of the claim.
The rejection of Claim(s) 1-3, 5-6, 11-13, 15-16,18-20, 32-34 under 35 U.S.C. 102(a)(2) as being anticipated clearly by.Conn et al (WO 2016/123627A1) is withdrawn due to the modification and cancelation of  the claims.




	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/14/2021